 Case 3:20-cv-01418-HES-PDB Document 1 Filed 12/17/20 Page 1 of 8 PageID 1




                              UNITED STATES DISTRICT COURT
                           FOR THE MIDDLE DISTRICT OF FLORIDA
                                 JACKSONVILLE DIVISION

 CANDACE N. EDWARD,

              Plaintiff,                                      CASE NO. 3:20-cv-01418

 v.                                                           JURY TRIAL DEMANDED

 THE CBE GROUP, INC.,

              Defendant.
                                                      /


                                           COMPLAINT

         NOW comes CANDACE N. EDWARD (“Plaintiff”), by and through the undersigned

attorney, complaining as to the conduct of THE CBE GROUP, INC. (“Defendant”), as follows:

                                      NATURE OF THE ACTION

      1. Plaintiff brings this action for damages pursuant to the Fair Debt Collection Practices Act

(“FDCPA”) under 15 U.S.C. §1692 et seq., for Defendant’s unlawful conduct.

                                     JURISDICTION AND VENUE

      2. This action arises under and is brought pursuant to the FDCPA. Subject matter jurisdiction

is conferred upon this Court by 15 U.S.C §1692, 28 U.S.C. §§1331 and 1337, as the action arises

under the laws of the United States.

      3. Venue is proper in this Court pursuant to 28 U.S.C. §1391 as Defendant conducts business

in the Middle District of Florida and a substantial portion of the events that gave rise to this action

occurred within the Middle District of Florida.

                                              PARTIES




                                                  1
    Case 3:20-cv-01418-HES-PDB Document 1 Filed 12/17/20 Page 2 of 8 PageID 2




       4. Plaintiff is a consumer over 18 years-of-age residing in Jacksonville, Florida, which is

    within the Middle District of Florida.

       5. Defendant claims that it has, “been serving hundreds of creditors, universities and federal

    government clients, including Internal Revenue Service (IRS).”1 Defendant is a corporation

    engaged in the business of collecting or attempting to collect, directly or indirectly, debts owed

    or due using the mail and telephone from consumers across the country, including consumers in

    the state of Florida. Defendant’s principal place of business is located at 1309 Technology Pkwy,

    Cedar Falls, Iowa 50613.

       6. Defendant acted through its agents, employees, officers, members, directors, heirs,

    successors, assigns, principals, trustees, sureties, subrogees, third-party, representatives and

    insurers at all times relevant to the instant action.

                                 FACTS SUPPORTING CAUSES OF ACTION

       7. The instant action stems from Defendant’s attempts to collect upon a consumer debt

    (“subject debt”).

       8. Upon information and belief, the subject debt stems from defaulted payments in connection

    with a personal obligation incurred by Plaintiff’s son’s father who, aside from sharing a child with

    Plaintiff, has no other relation to Plaintiff.

       9. Around October 2020, Plaintiff began receiving calls to her cellular phone, (904) XXX-

    6002, from Defendant.

       10. At all times relevant to the instant action, Plaintiff was the sole subscriber, owner, and

    operator of the cellular phone ending in -6002. Plaintiff is and always has been financially

    responsible for the cellular phone and its services.



1
    http://www.cbegroup.com/

                                                      2
Case 3:20-cv-01418-HES-PDB Document 1 Filed 12/17/20 Page 3 of 8 PageID 3




   11. Defendant has called Plaintiff using various phone numbers, including but not limited to

(904) 903-2315 and (904) 903-2285.

   12. Immediately after the calls began, Plaintiff answered a phone call to her cellular telephone

from a representative of Defendant. The representative informed Plaintiff that it was looking for

Devin Hubbard (“Devin”) – Plaintiff’s son’s father.

   13. Plaintiff was perplexed why Defendant was calling her because the debt Defendant was

attempting to collect a debt that did not belong to her and to which she had no connection.

   14. Plaintiff notified Defendant that it was calling the wrong number and that Devin his her

son’s father but she has no relation to him. Furthermore, Plaintiff demanded that Defendant cease

calls to her cellular phone.

   15. Plaintiff never provided her cellular telephone number to Defendant or otherwise expressly

consented to Defendant’s phone calls.

   16. On at least two (2) separate occasions Plaintiff informed Defendant that the number ending

in 6002 does not belong to Devin and demanded that Defendant cease its calls to Plaintiff’s

cellular telephone immediately.

   17. Notwithstanding Plaintiff’s numerous requests that Defendant’s collection calls cease,

Defendant placed or caused to be placed numerous calls to Plaintiff in an attempt to collect on a

defaulted debt belonging to Devin.

   18. Defendant willfully ignored Plaintiff’s pleas and continued placing phone calls to

Plaintiff’s cellular phone.

   19. Despite Plaintiff’s efforts, Defendant has continued to regularly call her cellular phone up

until the filing of this lawsuit.

   20. Plaintiff has received dozens of phone calls from Defendant since asking it to stop calling.



                                                3
Case 3:20-cv-01418-HES-PDB Document 1 Filed 12/17/20 Page 4 of 8 PageID 4




  21. Frustrated over Defendant’s conduct, Plaintiff spoke with her undersigned attorney

regarding her rights, resulting in exhausting time and resources.

  22. Plaintiff has been unfairly and unnecessarily harassed by Defendant's actions.

  23. Plaintiff has suffered concrete harm as a result of Defendant’s actions, including but not

limited to, invasion of privacy, aggravation that accompanies collection telephone calls intended

for a different person to whom she is not related, emotional distress, increased risk of personal

injury resulting from the distraction caused by the never-ending calls, increased usage of her

telephone services, loss of cellular phone capacity, diminished cellular phone functionality,

decreased battery life on her cellular phone, and diminished space for data storage on her cellular

phone.

          COUNT I – VIOLATIONS OF THE FAIR DEBT COLLECTION PRACTICES ACT

  24. Plaintiff repeats and realleges paragraphs 1 through 23 as though full set forth herein.

  25. Plaintiff is a “consumer” as defined by 15 U.S.C. §1692a(3) of the FDCPA.

  26. Defendant is a “debt collector” as defined by §1692a(6) of the FDCPA, because it regularly

uses the mail and/or the telephone to collect, or attempt to collect, delinquent consumer accounts.

  27. Defendant identifies itself as a debt collector, and is engaged in the business of collecting

or attempting to collect, directly or indirectly, defaulted debts owed or due or asserted to be owed

or due to others.

  28. The subject debt is a “debt” as defined by FDCPA §1692a(5) as it arises out of a transaction

due or asserted to be owed or due to another for personal, family, or household purposes.

      a. Violations of FDCPA §§ 1692b & c(b)

  29. The FDCPA, pursuant to 15 U.S.C. §1692b, prohibits a debt collector from

“communicating with any person other than the consumer for the purpose of acquiring location



                                                4
Case 3:20-cv-01418-HES-PDB Document 1 Filed 12/17/20 Page 5 of 8 PageID 5




information about the consumer.” Additionally, under §1692b(3), a debt collector “shall not

communicate with any such person more than once unless requested to do so by such person or

unless the debt collector reasonably believes that the earlier response of such person is erroneous

or incomplete and that such person now has correct or complete location information.”

Furthermore, under §1692c(b), “without the prior consent of the consumer given directly to the

debt collector…a debt collector may not communicate, in connection with the collection of any

debt, with any person other than the consumer, his attorney, a consumer reporting agency…the

attorney of the creditor, or the attorney of the debt collector.”

  30. Defendant violated §§ 1692b,b(3), and c(b) by contacting Plaintiff on a number of

occasions seeking to collect upon a debt for an individual named Devin. Plaintiff repeatedly

advised Defendant that it was calling the wrong person, so Defendant had more than enough

information to know that the number it was calling did not belong to Devin. The fact that it was

looking to speak with a male named Devin, but continuously called Plaintiff, whose name is

Candace, is illustrative of Defendant’s unfair practice. Armed with this knowledge, Defendant

still continued to call Plaintiff’s cellular phone multiple times without her consent.

      b. Violations of FDCPA §1692c(a)(1) and §1692d

  31. The FDCPA, pursuant to 15 U.S.C. §1692d, prohibits a debt collector from engaging “in

any conduct the natural consequence of which is to harass, oppress, or abuse any person in

connection with the collection of a debt.” §1692d(5) further prohibits, “causing a telephone to

ring or engaging any person in telephone conversation repeatedly or continuously with intent to

annoy, abuse, or harass any person at the called number.”

  32. Defendant violated §1692c(a)(1), d, and d(5) by engaging in abusive, harassing, and

oppressive conduct by relentlessly calling Plaintiff’s cellular about a debt that did not belong to



                                                  5
Case 3:20-cv-01418-HES-PDB Document 1 Filed 12/17/20 Page 6 of 8 PageID 6




her. Moreover, Defendant continued placing the relentless calls after Plaintiff put Defendant on

notice that she is not Devin and demanded that the calls cease.

  33. Furthermore, Defendant caused Plaintiff’s cellular phone to ring repeatedly and

continuously in an attempt to engage Plaintiff in conversations regarding the collection of a debt

not owed by her with the intent to annoy, abuse, or harass Plaintiff. Specifically, Defendant placed

or caused to be placed numerous harassing phone calls to Plaintiff’s cellular telephone without

her consent.

  34. Defendant was repeatedly notified by Plaintiff that she is not Devin and that its calls were

not welcome. As such, Defendant knew that its conduct was inconvenient, unwanted, and

distressing to her, yet consciously chose to continue its harassment of Plaintiff.

         c. Violations of FDCPA § 1692e

  35. The FDCPA, pursuant to 15 U.S.C. §1692e, prohibits a debt collector from using “any

false, deceptive, or misleading representation or means in connection with the collection of any

debt.”

  36. In addition, this section enumerates specific violations, such as:


            “The use of any false representation or deceptive means to collect or
            attempt to collect any debt or to obtain information concerning a
            consumer.” 15 U.S.C. §1692e(10).

  37. Defendant violated §1692e and e(10) when it used deceptive means to collect and/or

attempt to collect the alleged debt. Defendant repeatedly contacted the wrong party seeking to

collect upon a debt. Even after being apprised of its unlawful acts, Defendant continued its

harassing behavior by calling Plaintiff numerous times in a deceptive attempt to force her to

answer its calls, even though the debt did not belong to her. Through its conduct, Defendant




                                                 6
Case 3:20-cv-01418-HES-PDB Document 1 Filed 12/17/20 Page 7 of 8 PageID 7




misleadingly represented to Plaintiff that it had the legal ability to contact her when it never had

consent to do so in the first place.

   38. One of the core purposes of the FDCPA is to prevent and restrain debt collectors from

attempting to collect debts which are not due and owing by the target of a debt collector’s

collection efforts, underscoring the extent to which Defendant’s conduct materially harmed

Plaintiff’s interests protected by the FDCPA.

   39. Defendant’s actions only served to exacerbate the worry and confusion Plaintiff was

already experiencing as a result of Defendant’s false, deceptive, and misleading debt collection

conduct.

        a. Violations of FDCPA § 1692f

   40. The FDCPA, pursuant to 15 U.S.C. §1692f, prohibits a debt collector from using “unfair

or unconscionable means to collect or attempt to collect any debt.”

   41. Defendant violated §1692f when it unfairly and unconscionably attempted to collect on a

debt by continuously calling Plaintiff and asking to speak with an individual who was not

Plaintiff. Defendant repeatedly asked to speak with an individual by the name of Devin,

attempting to dragoon Plaintiff into answering calls concerning a debt she did not legally owe.

By placing voluminous phone calls after becoming privy to the fact that it is contacting the wrong

person is unfair and unconscionable behavior. These means employed by Defendant only served

to worry and confuse Plaintiff.

   42. Defendant had enough information to be aware of the fact that it was calling the wrong

person. Nevertheless, it persisted with its phone call campaign in contacting the wrong individual,

and knew that its conduct was inconvenient and harassing to Plaintiff.




                                                7
 Case 3:20-cv-01418-HES-PDB Document 1 Filed 12/17/20 Page 8 of 8 PageID 8




   43. As an experienced debt collector, Defendant knew or should have known the ramifications

of collecting on a debt through incessant harassing phone calls to the cellular phones of consumers

that do not legally owe such debt.

   44. As pled above, Plaintiff has been harmed and suffered damages as a result of Defendant’s

illegal actions.

   WHEREFORE, Plaintiff, CANDACE N. EDWARD, respectfully requests that this Honorable

Court enter judgment in her favor as follows:

   a. Declaring that the practices complained of herein are unlawful and violate the
      aforementioned bodies of law;

   b. Awarding Plaintiff statutory damages of $1,000.00 as provided under 15 U.S.C.
      §1692k(a)(2)(A);

   c. Awarding Plaintiff actual damages, in an amount to be determined at trial, as provided
      under 15 U.S.C. §1692k(a)(1);

   d. Awarding Plaintiff costs and reasonable attorney fees as provided under 15 U.S.C.
      §1692k(a)(3);

   e. Enjoining Defendant from further contacting Plaintiff seeking payment of the subject
      debt; and

   f. Awarding any other relief as this Honorable Court deems just and appropriate.



   Dated: December 17, 2020                                 Respectfully Submitted,

                                                            /s/ Alejandro E. Figueroa
                                                            Alejandro E. Figueroa, Esq.
                                                            Counsel for Plaintiff
                                                            Sulaiman Law Group, Ltd
                                                            2500 S Highland Ave, Suite 200
                                                            Lombard, IL 60148
                                                            Telephone: (630) 575-8181
                                                            alejandrof@sulaimanlaw.com




                                                8
